Case 1:19-cv-22303-KMW Document 58-29 Entered on FLSD Docket 02/03/2021 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    FLORIDA CARRY, INC., a
    Florida not for profit corporation, et al.,
                                                                  CASE NO. l 9-cv-22303-KMW
            Plaintiffs,

    vs.

    CITY OF MIAMI BEACH, et al.,

            Defendants.
    ---------------I

                                  DECLARATION OF PAUL ACOSTA

            PAUL ACOSTA, pursuant to 28 U.S.C. § 1746, declares the following:

            My name is Paul Acosta, and I am an Assistant Chief of Police, employed by the Miami

    Beach Police Department. My statements made herein are the result of my own personal

    knowledge, my own observations, my own investigation, and/or representations to me by senior

    City of Miami Beach ("City") staff.

                                    City Signs Comply with Florida Law

            l. The City of Miami Beach does not now, and has not had since at least 2014, any

               officially authorized ordinance, administrative regulation, or rule that prohibits

               carrying a firearm on the Southpointe Park Pier, on the City's beaches, or in the City's

               parks.

           2. It has come to my attention that on June 24, 2018, a sign was present at the Southpointe

               Park Pier that prohibited firearms and fireworks on the Pier.

           3. This sign, and any like it at the time, did not accurately represent authorized City policy.

               I reference two e-mails from then-Deputy City Attorney Eve Boutsis and then-Senior

                                                      1
Case 1:19-cv-22303-KMW Document 58-29 Entered on FLSD Docket 02/03/2021 Page 2 of 3



             Assistant City Attorney Aleksandr Boksner, both dated 2014, who advised the Parks

             Department that signs prohibiting firearms did not comply with Fla. Stat. 790.33. They

             ordered that signs either not address firearms at all or that the signs be edited to state

             "No Firearms except as authorized pursuant to Section 790.33, Florida Statutes." See

             Exhibit A and Exhibit B.

          4. I have spoken to Parks Department Director John Rebar. Mr. Rebar investigated how a

             sign or signs came to state that firearms were outright prohibited on June 24, 2018,

             when the City Attorneys' Office had directed that those signs be removed as early as

             2014. He was unable to determine how the inaccurate signs had been put up, but he

             was able to confirm that the inaccurate signs had all been removed from City parks

             around 2014. He speculates that when signs were replaced, the sign shop may have

             unwittingly used the older incorrect template instead of the newer accurate template.

         5. The sign at Southpointe Pier today accurately states, "No firearms, except as

             authorized by Florida law." See Exhibit C.

         6. The nearby beach signs currently do not prohibit or mention firearms at all. See Exhibit

             D.

         7. Parks Director Rebar has advised me that, in an abundance of caution, all reference to

             firearms will now be removed from all Park Department signage, including the

             Southpointe Pier signage as soon as possible to avoid any conflict. The firearms

             provision will be covered with blue tape immediately to obscure it until new signs that

             do not mention firearms at all can be erected. Mr. Rebar has represented on behalf of

             the City that signs restricting firearms will not be authorized in any City Park, including

             Southpointe Pier, in the future.



                                                    2
Case 1:19-cv-22303-KMW Document 58-29 Entered on FLSD Docket 02/03/2021 Page 3 of 3



                8. City Beach Maintenance Director John Ripple has advised me that he has

                personally confirmed that no signage on any City beach currently restricts firearms or

                mentions them in any way. Mr. Ripple has represented on behalf of the City that signs

                restricting firearms will not be authorized on any City beach in the future.

      The City's Search, Seizure, and Use of Force Policies Comport with Florida Law and the Constitution.

                9. Plaintiffs have alleged in their Amended Complaint that "Miami Beach has a

                policy, whether written or unwritten, of detaining lawfully armed subjects." See e.g AC

                119. This is inaccurate. The City's policies regarding search, seizure, and use of force

                are set forth in Standard Operating Procedures (SOP) 16 and 17 (attached as Exhibits

                E and F), which have been audited and approved by the Commission on Accreditation

               for Law Enforcement Agencies ("CALEA") for completeness and lawfulness.

    All of the information in this declaration is personally known to me as a result of my investigation,

    discussion with City senior staff and/or learned by review ofMBPD documents and reports. Under

    penalty of perjury, I hereby attest to the veracity and accuracy of the facts as stated herein.

    Executed on January 31, 2021.




                                                       3
